OPINION OF THE COURT
McKEE, Circuit Judge.
Richard Velemirovich appeals the dismissal of a pro se complaint by the district court. The district court construed his “complaint” as alleging a breach of the duty of fair representation by the defendant union. Accordingly, the district court had subject matter jurisdiction pursuant to 29 U.S.C. § 185.
In its concise Memorandum Opinion and Order, the district court explained why it was granting the union summary judgment and dismissing the aforementioned complaint. Although that memorandum is only two pages long, it adequately explains the court’s reasoning. We conclude the court committed no error, and we affirm the court’s dismissal substantially for the reasons set forth in its May 31, 2002 Memorandum Opinion and Order.